Exhibit 10(a) Execution Version CUSIP Number: $385,000,000 364-DAY CREDIT AGREEMENT dated as of September 10, 2008 among PPL ENERGY SUPPLY, LLC, THE LENDERS FROM TIME TO TIME PARTY HERETO and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, WACHOVIA CAPITAL MARKETS, LLC, as Lead Arranger BARCLAYS BANK PLC, MORGAN STANLEY BANK, THE ROYAL BANK OF SCOTLAND and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Syndication Agents TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01. Definitions 1 ARTICLE II THE CREDITS 16 Section 2.01. Commitments to Lend 16 Section 2.02. [Intentionally Omitted] 16 Section 2.03. Notice of Borrowings 16 Section 2.04. Notice to Lenders; Funding of Revolving Loans. 16 Section 2.05. Noteless Agreement; Evidence of Indebtedness. 17 Section 2.06. Interest Rates. 18 Section 2.07. Fees. 20 Section 2.08. Adjustments of Commitments. 20 Section 2.09. Maturity of Loans; Mandatory Prepayments. 22 Section 2.10. Optional Prepayments and Repayments. 23 Section 2.11. General Provisions as to Payments. 23 Section 2.12. Funding Losses 24 Section 2.13. Computation of Interest and Fees 24 Section 2.14. Basis for Determining Interest Rate Inadequate, Unfair or Unavailable 24 Section 2.15. Illegality 25 Section 2.16. Increased Cost and Reduced Return. 25 Section 2.17. Taxes. 26 Section 2.18. Base Rate Loans Substituted for Affected Euro-Dollar Loans 28 Section 2.19. Increases to the Revolving Commitment. 29 ARTICLE III LETTERS OF CREDIT 30 Section 3.01. Issuing Lenders 30 Section 3.02. Letters of Credit 30 Section 3.03. Method of Issuance of Letters of Credit 31 Section 3.04. Conditions to Issuance of Letters of Credit 31 Section 3.05. Purchase and Sale of Letter of Credit Participations 31 Section 3.06. Drawings under Letters of Credit 32 Section 3.07. Reimbursement Obligations 32 Section 3.08. Duties of Issuing Lenders to Lenders; Reliance 32 Section 3.09. Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings 33 Section 3.10. Funds Received from the Borrower in Respect of Drawn Letters of Credit 34 Section 3.11. Obligations in Respect of Letters of Credit Unconditional 34 Section 3.12. Indemnification in Respect of Letters of Credit 35 Section 3.13. ISP98 36 ARTICLE IV CONDITIONS 36 Section 4.01. Conditions to Closing 36 Section 4.02. Conditions to All Credit Events 37 ARTICLE V REPRESENTATIONS AND WARRANTIES 38 Section 5.01. Status 38 Section 5.02. Authority; No Conflict 38 Section 5.03. Legality; Etc 38 Section 5.04. Financial Condition. 38 Section 5.05. Rights to Properties 39 Section 5.06. Litigation 39 Section 5.07. No Violation 39 Section 5.08. ERISA 40 Section 5.09. Governmental Approvals 40 Section 5.10. Investment Company Act 40 Section 5.11. Restricted Subsidiaries, Etc 40 Section 5.12. Tax Returns and Payments 40 Section 5.13. Compliance with Laws 40 Section 5.14. No Default 41 Section 5.15. Environmental Matters. 41 Section 5.16. Guarantees 42 Section 5.17. OFAC 42 ARTICLE VI COVENANTS 42 Section 6.01. Information 42 Section 6.02. Maintenance of Property; Insurance. 44 Section 6.03. Conduct of Business and Maintenance of Existence 44 Section 6.04. Compliance with Laws, Etc 45 Section 6.05. Books and Records 45 Section 6.06. Use of Proceeds 45 Section 6.07. Restriction on Liens 45 Section 6.08. Merger or Consolidation 48 Section 6.09. Asset Sales 48 Section 6.10. Restrictive Agreements 49 Section 6.11. Consolidated Debt to Consolidated Capitalization Ratio 49 Section 6.12. Indebtedness 49 ARTICLE VII DEFAULTS 49 Section 7.01. Events of Default 49 ARTICLE VIII THE AGENTS 51 Section 8.01. Appointment and Authorization 51 Section 8.02. Individual Capacity 52 Section 8.03. Delegation of Duties 52 Section 8.04. Reliance by the Administrative Agent 52 Section 8.05. Notice of Default 52 Section 8.06. Non-Reliance on the Agents and Other Lenders 53 Section 8.07. Exculpatory Provisions 53 Section 8.08. Indemnification 53 Section 8.09. Resignation; Successors 54 Section 8.10. Administrative Agent’s Fees 55 ARTICLE IX MISCELLANEOUS 55 Section 9.01. Notices 55 Section 9.02. No Waivers; Non-Exclusive Remedies 57 Section 9.03. Expenses; Indemnification. 57 Section 9.04. Sharing of Set-Offs 58 Section 9.05. Amendments and Waivers 58 Section 9.06. Successors and Assigns. 59 Section 9.07. Governing Law; Submission to Jurisdiction 61 Section 9.08. Counterparts; Integration; Effectiveness 61 Section 9.09. Generally Accepted Accounting Principles 62 Section 9.10. Usage 62 Section 9.11. WAIVER OF JURY TRIAL 63 Section 9.12. Confidentiality 63 Section 9.13. USA PATRIOT Act Notice 64 Appendices and Schedules: Commitment Appendix Schedules: Schedule 5.11 - Restricted Subsidiaries, Etc. Schedule 5.16 - Guarantees of Foreign Subsidiary Debt Schedule 6.07 - Existing Liens Schedule 6.10 - Restrictive Agreements Schedule 6.12 - Existing Debt Exhibits: Exhibit A-1 - Form of Notice of Borrowing Exhibit A-2 - Form of Notice of Conversion/Continuation Exhibit A-3 - Form of Letter of Credit Request Exhibit B - Form of Note Exhibit C - Form of Assignment and Assumption Agreement Exhibit D - Forms of Opinion of Counsel for the Borrower Exhibit E - Form of Notice of Revolving Increase 364-DAY CREDIT AGREEMENT (this “Agreement”) dated as of September 10, 2008 among PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the “Borrower”), the LENDERS party hereto from time to time and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent. The Borrower has requested, and, subject to the terms and conditions hereof, the Lenders have agreed, to extend certain credit facilities to the Borrower on the terms and conditions of this Agreement.Accordingly, in consideration of the mutual agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01.Definitions.All capitalized terms used in this Agreement or in any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein or therein shall have the respective meanings set forth below. “Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate per annum equal to the quotient obtained (rounded upward, if necessary, to the nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage. “Administrative Agent” means Wachovia Bank, in its capacity as administrative agent for the Lenders hereunder and under the other Loan Documents, and its successor or successors in such capacity. “Administrative Questionnaire” means, with respect to each Lender, an administrative questionnaire in the form provided by the Administrative Agent and submitted to the Administrative Agent (with a copy to the Borrower) duly completed by such Lender. “Affiliate” means, with respect to any Person, any other Person who is directly or indirectly controlling, controlled by or under common control with such Person.A Person shall be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through the ownership of stock or its equivalent, by contract or otherwise. “Agent” means the Administrative Agent or the Lead Arranger and “Agents” means both of them. “Agreement” means this Credit Agreement, as amended, restated supplemented or modified from time to time. “Applicable Lending Office” means, with respect to any Lender, (i) in the case of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office. “Applicable Percentage” means, for purposes of calculating (i) the applicable interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the applicable rate for the Commitment Fee for any day for purposes of Section 2.07(a) or (iii) the applicable rate for the Letter of Credit Fee for any day for purposes of Section 2.07(b), the appropriate applicable percentage set forth below corresponding to the then current highest Borrower’s Ratings; provided, that, in the event that (a) the Borrower’s Ratings shall fall within different levels and ratings are maintained by all Rating Agencies, (i) if two applicable ratings are equal and higher than the third applicable rating, the higher applicable rating will apply, (ii) if two applicable ratings are equal and lower than the third applicable rating, the lower applicable rating will apply, (iii) if no applicable ratings are equal, the intermediate applicable rating will apply; (b) if the Borrower’s Ratings shall fall within different levels and ratings are then maintained by only two Rating Agencies, the applicable rating shall be based on the higher of the two applicable ratings unless one of the two applicable ratings is two or more levels lower than the other, in which case the applicable rating shall be determined by reference to the level one rating lower than the higher of the two applicable ratings: Borrower’s Ratings (S&P /Moody’s /Fitch) Applicable Percentage for Commitment Fees Applicable Percentage for Base Rate Loans Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees Category A > A- from S&P / A3 from Moody’s/ A- from Fitch 0.10% 0.0% 1.00% Category B BBB+ from S&P / Baa1 from Moody’s / BBB+ from Fitch 0.15% 0.0% 1.250% Category C BBB from S&P / Baa2 from Moody’s / BBB from Fitch 0.20% 0.0% 1.50% Category D BBB- from S&P / Baa3 from Moody’s / BBB- from Fitch 0.30% 0.0% 1.75% Category E < BBB- from S&P / Baa3 from Moody’s / BBB- from Fitch 0.35% 0.0% 2.00% “Asset Sale” shall mean any sale of any assets, including by way of the sale by the Borrower or any of its Subsidiaries of equity interests in such Subsidiaries. “Assignee” has the meaning set forth in Section 9.06(c). “Assignment and Assumption Agreement” means an Assignment and Assumption Agreement, substantially in the form of attached Exhibit C, under which an interest of a Lender hereunder is transferred to an Eligible Assignee pursuant to Section 9.06(c). “Availability Period” means the period from and including the Closing Date to but excluding the
